DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 9 have been amended. Claim 10 is new. Therefore, claims 1 – 10 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 8/17/2022 has been entered. Applicant’s amendment overcomes the previously set-forth 102 rejections of claims 1 – 3, 6 – 7, and 9, and the 103 rejections of claims 4 – 5 and 8.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1 recites, “[a] tool and a blade for a gas turbine engine, comprising:
the blade comprising ...;
a tool body comprising ...; and 
a first pin ... comprising ....”
The limitation “the blade comprising ...” properly indicates that the blade comprises particular elements. However, as presently written, it appears that the tool and the blade comprise the tool body. Similarly, as presently written, it appears that the tool and the blade comprise the first pin .... Given Applicant’s disclosure, it appears that the limitations “a tool body comprising ...” and “a first pin ... comprising ...” should instead recite “the tool comprising a tool body comprising ...” and “the tool comprising a first pin ... comprising ...,” respectively.
Claim 5 repeats the word “are” in “... and the third pin are are each ....”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “The tool and the blade for the gas turbine engine of claim 1, wherein the first cross-sectional geometry is an undamaged tip pocket.” Claim 1 recites, “the blade comprising a tip pocket having a first cross-sectional geometry.” Therefore, claim 9 requires ‘the blade comprising a tip pocket having an undamaged tip pocket.’ This language is confusing, as this appears to indicate that the tip pocket ‘has’ an undamaged tip pocket, suggesting that the tip pocket includes an additional undamaged tip pocket. Examiner is interpreting the limitation of claim 9 to indicate that the geometry of the tip pocket is the geometry of an undamaged tip pocket. 
Claim 10 recites, “The tool and the blade for the gas turbine engine, wherein the pin arrangement consists of the first pin, the second pin, and the third pin.” It appears that claim 10 may be intended to depend from a previously-recited claim. However, claim 10 is not written as depending from a previously recited claim. Therefore, as written, claim 10 is an independent claim, and “the tool,” “the blade,” “the gas turbine engine,” “the pin arrangement,” “the first pin,” “the second pin,” and “the third pin” lack antecedent basis. While Applicant may intend for claim 10 to be a dependent claim, it is unclear which of claims 1-9 is intended to be the parent claim for claim 10. Examiner is interpreting claim 10 as depending from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gannelli et al. (US 2011/0186550) in view of Dorrel et al. (US 5,847,350) and Liang (US 8,366,394).
Regarding claim 1, Gannelli discloses a tool (Figs. 3, 4, and 8; “tool 30” [0018]) and a blade for a gas turbine engine (Figs. 1, 2, and 8, “blade 10 of a gas turbine engine” [0017]), comprising: 
the blade comprising a section having a first cross-sectional geometry (see annotated Fig. 1); 
a tool body (see annotated Fig. 4; tool body including “ridge portion 32” [0018]) comprising a conductive material (“ridge portion 32 and plurality of electrodes 34 are at least partially composed of an electrically conductive metal (e.g. copper)” [0021]), wherein the tool body comprises a tool body predetermined shape having a second cross-sectional geometry (see Fig. 4; the second cross-sectional geometry is at the location of ridge 32), the second cross-sectional geometry of the tool body predetermined shape being complementary to the first cross-sectional geometry of the section of the blade (Figs. 2 and 8 show wherein tool 30, which comprises ridge 32, is used to create “trench 18” [0017], also shown in Fig. 1; the second cross-sectional geometry of the tool body is complementary to the first cross-sectional geometry since ridge 32 of the tool body creates trench 18 during an EDM process [0021]); and 
a first pin, a second pin, and a third pin forming a pin arrangement (see annotated Fig. 4, showing pins / “electrodes 34” [0021]), the first pin, the second pin and the third pin each comprising the conductive material (“ridge portion 32 and plurality of electrodes 34 are at least partially composed of an electrically conductive metal (e.g. copper)” [0021]) and coupled to the tool body (shown in Fig. 4), wherein the pin arrangement is complementary to a hole arrangement in the first cross-sectional geometry of the section (Fig. 1 shows a hole arrangement (“plurality of cooling holes 22” [0021]) in the first cross-sectional geometry; pins / electrodes 34 create cooling holes 22 during an EDM process [0021], indicating that the pin arrangement is complementary to the hole arrangement).


    PNG
    media_image1.png
    380
    539
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    263
    media_image2.png
    Greyscale

Fig. 1 (annotated) and Fig. 2 of Gannelli


    PNG
    media_image3.png
    417
    153
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    374
    703
    media_image4.png
    Greyscale


Fig. 3 and Fig. 4 (annotated) of Gannelli


    PNG
    media_image5.png
    591
    344
    media_image5.png
    Greyscale

Fig. 8 of Gannelli

Gannelli does not expressly disclose wherein the section is a tip pocket. That is, Gannelli discloses wherein the section is the leading edge of a blade for a gas turbine engine, rather than a tip pocket of a blade for a gas turbine engine.
Dorrel is directed toward an apparatus for performing electrical discharge machining (EDM) on a tip of a blade for a gas turbine engine (Fig. 1 shows “EDM machine 10” comprising “electrodes 4” which are used to refurbish “squealer tip 12 in recesses 14 of turbine blade 16 and airfoils 20” [Col. 3, lines 19-26]), which is in the same field of endeavor as Applicant’s invention. Dorrel discloses a blade comprising a tip pocket having a first-cross sectional geometry (see annotated Fig. 1, showing blade 16 with squealer tip 12 and pocket/recess14), and a tool comprising a tool body comprising a conductive material (Fig. 1, electrode 4; an electrode is a conductive element), wherein the tool body comprises a tool body predetermined shape having a second-cross sectional geometry, the second-cross sectional geometry of the tool body predetermined shape being complementary to the first-cross sectional geometry of the tip pocket of the blade (see Fig. 1, which shows wherein the tool body / electrode 4 has a cross-sectional geometry that is complementary to the cross-sectional geometry of recess / tip pocket 14; additionally, Col. 3, lines 19-26 describe wherein electrode 4 is used to refurbish tip 12 in recess / tip pocket 14 by EDM, and Col. 1, lines 37-41 describe, “positioning an electrode having an airfoil shaped cross-section to reform, by electrical discharge machining (EDM), a pocket having substantially the same airfoil shaped cross-section in a squealer tip of turbine blade”)
Liang is directed toward a blade for a gas turbine engine [Col. 1, lines 15-17], which is in the same field of endeavor as Applicant’s invention. Liang discloses wherein “the squealer pocket cooling holes can be machined into the thermal skin after is has been bonded to the spar using an EDM process” [Col. 3, lines 36-38]. A squealer pocket is a type of tip pocket. Therefore, Liang discloses that it is known in the art of gas turbine engine blades to form holes in a tip pocket using EDM, and thus wherein a tip pocket comprises a hole arrangement.
Each of Gannelli, Dorrel, Liang, and Applicant’s invention are related to performing EDM on a section of a gas turbine blade. As described above, Gannelli discloses the claimed tool and blade, except for wherein the section of the blade to which the tool is applied is a tip pocket. Also as described above, Dorrel discloses a tool body comprising a cross-sectional geometry that is complementary to the cross-sectional geometry of a tip pocket, and discloses performing EDM on the tip pocket using the tool body. Liang discloses forming holes in a tip pocket using EDM. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the section is a tip pocket. In other words, it would have been obvious to use a tool having a shape that is complementary to a tip pocket of a blade, as described in Dorrel, instead of a tool having a shape that is complementary to a leading edge of a blade, in order to perform EDM on the tip pocket to create and/or refurbish a tip pocket and the cooling holes of the tip pocket. Additionally, Examiner notes that while Dorrel does not expressly disclose wherein the electrode / tool body is coupled to pins (for forming cooling holes), Gannelli discloses wherein the tool body is coupled to pins (for forming cooling holes) as described above, and Liang discloses wherein cooling holes can be formed in a tip pocket using EDM.

    PNG
    media_image6.png
    568
    914
    media_image6.png
    Greyscale

Fig. 1 of Dorrel

Regarding claim 2, Gannelli does not expressly disclose wherein the tool comprises an equal number of pins as holes in the section. That is, the tool of Gannelli is described as having a “plurality of electrodes” to form “a plurality of cooling holes” [Abstract]. Gannelli does not expressly disclose whether the plurality of cooling holes 22 shown in Fig. 1 were created with a tool having the same number of pins as cooling holes shown in Fig. 1, or whether the whether the plurality of cooling holes 22 shown in Fig. 1 were created with a tool having, for example, half the number of pins as cooling holes shown in Fig. 1 and utilizing the tool twice. However, Examiner notes that Fig. 8 shows a tool comprising a number of pins 34 that is equal to the number of cooling holes 22. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tool comprises an equal number of pins as holes in the section. The number of pins on the tool corresponds to the number of holes that will be created and/or refurbished during an EDM process that utilizes the tool. One of ordinary skill in the art would choose the number of pins to correspond to the number of holes that are desired to be created and/or refurbished, since the number of pins results in the same number of cooling holes created and/or refurbished during a single EDM operation.
Gannelli does not expressly disclose wherein the section is a tip pocket. However, it would have been obvious to include wherein the section is a tip pocket, as described in the rejection of claim 1.

Regarding claim 3, Gannelli discloses wherein the first pin, the second pin, the third pin, and the tool body are integral to one another (“Collectively, the ridge portion 32, recessed portions 38, 40 and the plurality of electrodes 34 define an integral comb” [0020]).

Regarding claim 6, Gannelli discloses wherein the first pin, the second pin, and the third pin, each comprise at least one of graphite or copper (“The ridge portion 32 and plurality of electrodes 34 are at least partially composed of an electrically conductive metal (e.g. copper)” [0021]).

Regarding claim 9, Gannelli does not expressly disclose wherein the first cross-sectional geometry is an undamaged tip pocket.
Dorrel discloses wherein the first cross-sectional geometry is an undamaged tip pocket (as stated in the 112(b) section above, Examiner is interpreting the limitation of claim 9 to indicate that the geometry of the tip pocket is the geometry of an undamaged tip pocket; Dorrel states, “[t]he EDM machine 10 is illustrated as being used for precision EDM-machining of a rebuilt, refinished, or refurbished squealer tip 12 in recesses 14 of turbine blade 16 and airfoils 20” [Col. 3, lines 23-26]; the geometry of a refurbished tip pocket corresponds to the geometry of an undamaged tip pocket).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first cross-sectional geometry is an undamaged tip pocket. This allows the tip pocket to be shaped as desired, such that the tip pocket, and the entire blade, can function as intended. In other words, a tip pocket having the shape of an undamaged tip pocket allows the blade to function properly, whereas a tip pocket having the shape of a damaged tip pocket can result in the blade functioning improperly.

Claims 4 – 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gannelli in view of Dorrel and Liang, in further view of Inoue (US 4,441,004).
Regarding claims 4 and 5, Gannelli does not expressly disclose wherein the first pin, the second pin, and the third pin are each removably coupled to the tool body [claim 4], and wherein the first pin, the second pin, and the third pin are each a threaded pin and the tool body comprises a thread pattern that is complementary to the threaded pin [claim 5].
Inoue is directed toward an EDM tool [Title], which is in the same field of endeavor as Applicant’s invention. Inoue discloses wherein pins are removably coupled to a tool body, and each pin is a threaded pin and the tool body comprises a thread pattern that is complementary to the threaded pin (Fig. 6, pins 202a-202e are threaded into elements 241a-241a in elements 204a-240e; additionally, elements 240a-240e are threaded to plate 203 which form part of a tool body [Col. 8, lines 16-18]; [Col. 7, lines 31-33]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first pin, the second pin, and the third pin are each removably coupled to the tool body [claim 4], and wherein the first pin, the second pin, and the third pin are each a threaded pin and the tool body comprises a thread pattern that is complementary to the threaded pin [claim 5], because this allows the pins to be replaced as needed. Additionally, the courts have held that making components separable may be considered obvious to a person of ordinary skill in the art. MPEP 2144.04-V-C.

Regarding claim 8, Gannelli does not expressly disclose wherein the first pin, the second pin, and the third pin are each cylindrical.
Inoue discloses wherein electrode pins are cylindrical (Fig. 1 shows pins 2a-2e, which may be "circular in cross-section" [Col. 3, lines 39-49]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first pin, the second pin, and the third pin are each cylindrical. The pin of Gannelli may be cylindrical but is not expressly disclosed as such. Additionally, it would be obvious to make the shape of the pin a desired shape such that the resulting hole created by the pin has a desired shape. Furthermore, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP 2144.04-IV-B.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gannelli in view of Dorrel and Liang, in further view of Mironets et al. (US 2013/0001203).
Regarding claim 7, Gannelli does not expressly disclose wherein the tool body comprises graphite. That is, while Gannelli discloses wherein the tool body comprises “an electrically conductive metal (e.g. copper)” (referring to tool body / ridge portion 32), Gannelli does not expressly disclose wherein the electrically conductive material is graphite.
Mironets is directed toward an EDM apparatus for performing EDM on a gas turbine blade ([Title], [0004]) Mironets discloses performing EDM on a gas turbine blade (see Fig. 6, showing workpiece 10 as a turbine blade [0017], using “electrode 36” [0024]), wherein the electrode may be constructed from “any electrically conductive material, including ... copper tungsten carbide, copper graphite alloy, graphite, ...” [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tool body comprises graphite. Graphite is an electrically conductive material suitable for EDM processing. The courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gannelli in view of Dorrel and Liang, in further view of Higgins (US 6,452,127).
Regarding claim 10, Gannelli does not expressly disclose wherein the pin arrangement consists of the first pin, the second pin, and the third pin.
Higgins is directed toward an EDM apparatus [Title], which is in the same field of endeavor as Applicant’s invention. Higgins discloses a tool with a pin arrangement, wherein the pin arrangement consists of a first pin, a second pin, and a third pin (the EDM tool shown in Fig. 2 consists of three pins / electrodes 12, 14, 16 (“an EDM machine 10 embodying the present invention and having a plurality of electrodes 12,14,16” [Col. 2, lines 58-59]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pin arrangement consists of the first pin, the second pin, and the third pin. Higgins states, “while three electrodes have been shown and described, any number of electrodes (more than one) may be provided” [Col. 5, lines 9-11]. One of ordinary skill in the art would choose the number of pins to correspond to the number of holes that are desired to be created.

Response to Arguments
Applicant’s arguments, see page 5, filed 8/17/2022, with respect to the rejections of claims 1 – 3, 6 – 7, and 9 under 35 U.S.C. 102, and claims 4 – 5 and 8 under 35 U.S.C. 103, have been fully considered and are persuasive, since the present claim set includes limitations not included in the previous claim set. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761